 



Exhibit 10.1
FIFTH MODIFICATION AGREEMENT
     THIS FIFTH MODIFICATION AGREEMENT (this “Modification”), dated as of the
29th day of June, 2007, by and among NEIGHBORHOODS CAPITAL, LLC, a Virginia
limited liability company (“Capital”), the limited liability companies
identified above their executions hereof as Borrowers or Guarantors (Capital and
each of the Borrowers and Guarantors, individually, an “Obligor”, and
collectively, the “Obligors”); the parties identified above their executions
hereof as Lenders and other Lenders who may become a party to the Agreement (as
hereinafter defined) (each, a “Lender” and, collectively, the “Lenders”) and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as a
Lender, as Agent for the Lenders and as Issuing Lender.
RECITALS:
     WHEREAS, pursuant to a First Modified and Restated Loan Agreement dated
November 15, 2004, as modified in a First Modification Agreement dated July 11,
2005, a Second Modification Agreement dated December 28, 2005, a Third
Modification Agreement dated October 5, 2006 and a Fourth Modification Agreement
dated November 20, 2006, by and among the Obligors, the Lenders and the Agent
(the “Agreement”), the Lenders have made a Credit Facility in the principal
amount not to exceed at any time outstanding $150,000,000 available to the
Obligors;
     WHEREAS, the Obligors, the Lenders and the Agent desire to modify, amend
and confirm the Agreement and the other Loan Documents (as hereinafter defined)
as set forth in this Modification; and
     WHEREAS, capitalized terms used but not defined in this Modification shall
have the meanings ascribed to them in the Agreement; the Obligors’ respective
indebtedness, duties and obligations under the Agreement and the other Loan
Documents are hereinafter collectively called the “Obligations”; and all liens,
security interests, assignments, superior titles, rights, remedies, powers,
equities and priorities securing the Agreement and/or the other Loan Documents
or providing to Lenders recourse with respect thereto, are hereinafter
collectively called the “Liens.”
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Obligors, the Lenders and the
Agent agree to modify the Agreement as more specifically set forth below.

1.   Incorporation of Recitals; Defined Terms.

     The Recitals to this Modification are hereby incorporated into this
Modification and made a part hereof.
WB/Neighborhoods Capital, LLC
Fifth Modification Agreement

 



--------------------------------------------------------------------------------



 



2.   Modification to Certain Provisions of Agreement.       Section 8.5 of the
Agreement is hereby amended and restated in its entirety as follows:

     The aggregate number of Spec Units and Model Units in the Borrowing Base at
any time shall not exceed (a) from the date hereof through and including
September 30, 2008, thirty percent (30%) of the total of all Unit closings
during the preceding twelve (12) month period at any time, and (b) commencing on
October 1, 2008 and thereafter, twenty percent (20%) of the total of all Unit
closings during the preceding twelve (12) month period at any time.

3.   Representations and Warranties.

     The Obligors, respectively, hereby reaffirm all of representations and
warranties set forth in the Agreement and the other Loan Documents, and further
represent and warrant that (a) the execution and delivery of this Modification
do not contravene, result in a breach of, or constitute a default under, any
deed of trust, loan agreement, indenture or other contract or agreement to which
any Obligor is a party or by which any Obligor or any of its properties may be
bound (nor would such execution and delivery constitute such a default with the
passage of time or the giving of notice or both), and do not violate or
contravene any law, order, decree, rule, regulation or restriction to which any
Obligor or any of its properties is subject; (c) this Modification constitutes
the legal, valid and binding obligation of each Obligor, enforceable in
accordance with its terms; (d) the execution and delivery of, and performance
under, this Modification are within each Obligor’s power and authority without
the joinder or consent of any other party and are not in contravention of any
law and have been duly authorized by all requisite action, and, are not in
contravention of such Obligor’s certificate of organization, operating agreement
or other limited liability company organizational documents if the Obligor is a
limited liability company or such Obligor’s certificate of incorporation,
by-laws or other corporate organizational documents if the Obligor is a
corporation; (e) there exists no default under the Agreement or any other Loan
Document; (f) there are no offsets, claims or defenses with respect to the
Obligations or the Agreement or any other Loan Document; and (g) each Borrower
is a duly organized and legally existing limited liability company in good
standing under the laws of the Commonwealth of Virginia, each Guarantor other
than S-M Financing and S-M Communities is a duly organized and legally existing
limited liability company in good standing under the laws of the State of
Maryland, S-M Communities is a duly organized and legally existing limited
liability company in good standing under the laws of the State of Delaware and
S-M Financing is a duly organized and legally existing corporation in good
standing under the laws of the State of Delaware. Each Obligor further
represents and warrants that, except as disclosed in writing to the Agent, there
is no suit, judicial or administrative action, claim, investigation, inquiry,
proceeding or demand pending (or, to such Obligor’s knowledge, threatened)
against (i) any Obligor, or (ii) which affects the Collateral or any Obligor’s
title to the Collateral purported to be owned by such Obligor, or (iii) which
affects the validity, enforceability or priority of the Agreement or any other
Loan Document or any Lien. Each Obligor, jointly and severally, agrees to
indemnify and hold the Lenders harmless against any loss, claim, damage,
liability or expense (including, without limitation, reasonable attorneys’ fees)
incurred as a result of any representation or warranty made by any Obligor
herein which proves to be untrue or inaccurate in any material respect, and
that, at Agent’s option, any such occurrence shall constitute an Event of
Default.
WB/Neighborhoods Capital, LLC
Fifth Modification Agreement

2



--------------------------------------------------------------------------------



 



4.   Renewal; Lien Continuation; No Novation.

     The Obligors, respectively, hereby renew the Obligations for which they are
responsible under the Agreement, as modified by this Modification, and under the
other Loan Documents and promise to pay and perform all Obligations for which
they are responsible under the Agreement, as modified by this Modification, and
the other Loan Documents. The Obligors, respectively, ratify and confirm the
Liens as valid, subsisting and continuing to secure the Obligations, as modified
by this Modification. This Modification shall not in any manner diminish,
impair, release, waive or extinguish the Obligations or the Liens. The execution
and delivery of this Modification shall not constitute a novation of the debt
evidenced and secured by the Agreement and the other Loan Documents.

5.   Miscellaneous.

     Unless specifically modified in this Modification, all terms of the
Agreement and the other Loan Documents shall remain in full force and effect. To
the extent of any direct conflict between the Agreement and the other Loan
Documents and this Modification, this Modification shall control. This
Modification (a) shall bind and benefit the parties hereto and their respective
successors and assigns; (b) shall be governed by the laws of the Commonwealth of
Virginia and United States federal law; and (c) may be executed in several
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when executed and delivered, shall constitute an original agreement
enforceable against all who signed it without production of or accounting for
any other counterpart, and all separate counterparts shall constitute the same
agreement.

6.   Reaffirmation of Guaranty.

     Without limiting the other provisions of this Modification, each Guarantor
hereby consents to and joins in this Modification and hereby declares to and
agrees with the Lenders that the Guaranty is and shall continue in full force
and effect for the benefit of Lenders with respect to the Obligations, as
modified by this Modification, that there are no offsets, claims or defenses of
Guarantor with respect to the Guaranty or the Obligations, that the Guaranty is
not diminished or impaired, released, waived or extinguished in any way by this
Modification or the transactions contemplated hereby, and that the Guaranty is
hereby ratified and confirmed in all respects. Each Guarantor further hereby
reaffirms all of the representations and warranties set forth in the Guaranty.
Each Guarantor acknowledges that the Lenders would not execute this Modification
or otherwise consent to its terms without the foregoing agreements.
[Executions Begin on the Following Page]
WB/Neighborhoods Capital, LLC
Fifth Modification Agreement

3



--------------------------------------------------------------------------------



 



     WITNESS THE FOLLOWING EXECUTIONS AND SEALS.

                      OBLIGORS:    
 
                    BORROWERS:    
 
                    NEIGHBORHOODS CAPITAL, LLC    
 
                    By:   /s/ Martin K. Alloy (SEAL)                        
Name: Martin K. Alloy             Title: Chairman    
 
                    BRAM NEIGHBORHOODS, LLC,
GLENKIRK NEIGHBORHOODS, LLC,
GLYNN TARRA ESTATES, LLC,
NEIGHBORHOODS I, L.L.C.,
NEIGHBORHOODS II, LLC,
NEIGHBORHOODS III, LLC,
NEIGHBORHOODS IV, LLC,
COLES RUN NEIGHBORHOODS, LLC,
ZION NEIGHBORHOODS, LLC,
WALL NEIGHBORHOODS, LLC,
MARUMSCO NEIGHBORHOODS, LLC,
NEIGHBORHOODS VI, LLC,
BEECH GROVE NEIGHBORHOODS, LLC,
NEIGHBORHOODS V, LLC,
LANDMARK NEIGHBORHOODS, LLC,
BRAM III NEIGHBORHOODS, LLC,
OLD DOMINION NEIGHBORHOODS, LLC,
SPRING PARK NEIGHBORHOODS, LLC,
FAIR OAKS NEIGHBORHOODS, LLC,
SHIRLINGTON NEIGHBORHOODS, LLC,
POWELL’S NEIGHBORHOODS II, LLC,
WOODLANDS NEIGHBORHOODS, LLC, and
FALLS GATE NEIGHBORHOODS, LLC    
 
                    By:   NEIGHBORHOODS CAPITAL, LLC,
its Sole Member    
 
               
 
      By:   /s/ Martin K. Alloy
 
Name: Martin K. Alloy (SEAL)  
 
          Title: Chairman    

[Executions Continue on the Following Page]
WB/Neighborhoods Capital, LLC
Fifth Modification Agreement

4



--------------------------------------------------------------------------------



 



                      GUARANTORS:    
 
                    STANLEY-MARTIN COMMUNITIES, LLC
     a Delaware limited liability company    
 
                    By:   /s/ Steven B. Alloy (SEAL)                        
Name: Steven B. Alloy             Title: President    
 
                    STANLEY-MARTIN FINANCING CORP.,
     a Delaware corporation    
 
                    By:   /s/ Steven B. Alloy (SEAL)                        
Name: Steven B. Alloy             Title: President    
 
                    KF NEIGHBORHOODS, L.L.C.,
KF II NEIGHBORHOODS, LLC,
WILDEWOOD NEIGHBORHOODS, LLC, and
WILDEWOOD RESIDENTIAL, LLC    
 
                    By:   NEIGHBORHOODS CAPITAL, LLC,
     its Sole Member    
 
               
 
      By:   /s/ Martin K. Alloy
 
Name: Martin K. Alloy (SEAL)  
 
          Title: Chairman    

[Executions Continue on the Following Page]
WB/Neighborhoods Capital, LLC
Fifth Modification Agreement

5



--------------------------------------------------------------------------------



 



                  AGENT AND LENDER:    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent and Lender, including as successor
in merger to SouthTrust Bank    
 
           
 
  By:   /s/ Margaret J. Dunsmore
 
Name: Margaret J. Dunsmore (SEAL)  
 
      Title: Vice President    

[Executions Continue on the Following Page]
WB/Neighborhoods Capital, LLC
Fifth Modification Agreement

6



--------------------------------------------------------------------------------



 



                  OTHER LENDERS:    
 
                BRANCH BANKING AND TRUST COMPANY    
 
           
 
  By:   /s/ Greg E Dougherty
 
Name: Greg E Dougherty (SEAL)  
 
      Title SVP    
 
                KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Linda Long
 
Name: Linda Long (SEAL)  
 
      Title Senior Vice President    
 
                FIRST HORIZON HOME LOAN CORPORATION    
 
           
 
  By:   /s/ Stephanie J. Paladeali
 
Name: Stephanie J. Paladeali (SEAL)  
 
      Title Vice President    

WB/Neighborhoods Capital, LLC
Fifth Modification Agreement

7